Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-18, and 20-21, the Oudenhoven (2016/0174859), Lee (2015/0157219), Manoli (2001/0044573), and Fletcher (4,033,334) references fail to teach “wherein the coating further comprises 3-aminopropyltriethoxysilane”.  Oudenhoven discloses a dry electrode with a body part and protrusion parts having an Ag/AgCl conductive coating ([0038, 0040, 0042]), but fails to teach the coating comprising 3-aminopropyltriethoxysilane. Lee discloses the use of conductive rubbers, Ag/AgCl, and other coatings comprising additional noble metal and metal-halide combinations ([0069]), but fails to teach a coating comprising 3-aminopropyltriethoxysilane. Manoli discloses carbon-based plastic electrodes with Ag/AgCl coating ([0035]), but also fails to disclose the use of 3-aminopropyltriethoxysilane. Finally, Fletcher teaches the use of carbon black impregnated plastic electrodes to provide conductivity (Col 1 ln 50 – Col 2 ln 2).  No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1, 3-18, and 20-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/A.Z.M./Examiner, Art Unit 3794